DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims 
This Office Action is in response to Applicant’s remarks/arguments filed on May 31, 2022.
Claims 1 - 5 are pending and previously presented. 
Claims 1 - 5 are rejected. This rejection is FINAL.

Response to Amendment  
Applicant's amendments have fixed the deficiencies set forth in the previous Office
Action hence the respective rejections/objections have been withdrawn, except for the objections and rejections still maintained in this Office Action.

Response to Arguments
Regarding Applicant's arguments about the rejections for claims 1 - 5 under 35 U.S.C § 103, the arguments have been fully considered, but are deemed unpersuasive.

Regarding claims 1 and 5, Applicant argued in substance that: (1)  the one of ordinary skill in the art would not have combined reference Iefuji with reference Meier because Iefuji, “teaches away from the asserted combination” (See Applicant’s Remarks/Arguments: pg. 9, top of page); (2) reference Meier does not teach the first limitation of claim 1, “setting an initial tool temperature of the tool or the position measurement sensor at a time point when the tool or the position measurement sensor is mounted to the spindle using any information of a use history of the tool or the position measurement sensor, a temperature of the tool or the  position measurement sensor before the tool or the position measurement sensor is mounted to the spindle, a body temperature of the machine tool, and an ambient temperature of the machine tool”; and (3) reference Meier does not teach the fifth limitation of claim 1, “the temperature of the spindle is measured by a temperature sensor mounted to the spindle, then a tool‐mounted portion temperature of the spindle is estimated from the measured temperature of the spindle and a tool‐mounted portion temperature estimation formula being set differently depending on whether the spindle rotates or stops.”

Examiner fully considered but respectfully traverses Applicant’s aforementioned arguments. 

As per point (1), as summarized above in this Office Action, Examiner agrees, at least in part, with the Applicant’s assertion that one of  “Iefuji's objective is to perform correction of a thermal displacement without use of a sensor” (See Applicant’s Remarks/Arguments: pg. 8, bottom of page). However, the Applicant further asserts that the proposed combination of Iefuji with Meier would render Iefuji inoperable and/or teach away from Iefuji. More specifically, that the “use of a sensor” with Iefuji would subvert the objectives of Iefuji” (See Applicant’s Remarks/Arguments: pg. 9, top of page). The Examiner disagrees with this further assertion on the following ground: Iefuji permits the “use of a sensor,” at least implicitly.  

Iefuji teaches in paragraph [0077] that “a sensor for measuring the temperature” of a spindle and measured temperature by the “sensor” may be used in the correction of thermal displacement without subverting all Iefju’s objectives. Accordingly, the proposed combination of Iefuji with Meier would not render Iefuji inoperable and/or teach away from Iefuji. Otherwise, Iefuji would not have, at least tacitly, endorsed the “use of a sensor” for use in correction of thermal displacement.  

 Additionally, the Examiner further asserts that the one skilled in the art could “have arrived at the present invention based on any combination of the teachings in Iefuji and Meier” (See Applicant’s Remarks/Arguments: pg. 8, first paragraph). See below for reasons for the combination of Iefuji and Meier. 



As per point (2), as summarized above in this Office Action, reference Meier teaches in paragraph [0046]  the limitation, “setting an initial tool temperature of the tool or the position measurement sensor at a time point when the tool or the position measurement sensor is mounted to the spindle using any information of a use history of the tool or the position measurement sensor, a temperature of the tool or the  position measurement sensor before the tool or the position measurement sensor is mounted to the spindle, a body temperature of the machine tool, and an ambient temperature of the machine tool.” Therefore, this limitation is taught by reference Meier.  


As per point (3), as summarized above in this Office Action, reference Meier teaches in paragraphs [0040] and [0041]  the limitation, “the temperature of the spindle is measured by a temperature sensor mounted to the spindle, then a tool‐mounted portion temperature of the spindle is estimated from the measured temperature of the spindle and a tool‐mounted portion temperature estimation formula being set differently depending on whether the spindle rotates or stops.” Therefore, this limitation is taught by reference Meier.  

Applicant's arguments for other claims, which depend on the argued patentability of claim 1 and 5, are also respectfully traversed by Examiner based on the reasons recited above.


Therefore, the rejections are maintained.



Claim Rejections ‐ 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5 are rejected as being unpatentable over Iefuji (US Pub. 2007/0105697), in view of

Meier (US Pub. 2019/0056711).


Regarding claim 1, Iefuji teaches:

a thermal displacement correction method for a machine tool including a tool‐mounted portion and a spindle, a tool or a position measurement sensor being removably attachable to the tool‐mounted portion, the spindle being rotatable with the tool mounted (Abstract), the method comprising:
estimating a temperature of the tool or the position measurement sensor based on the initial tool temperature and a temperature of the spindle (Fig 5, step s4 , para [0054]; see also para [0052]);
estimating an amount of thermal displacement of the tool or the position measurement sensor with a preliminarily set tool thermal displacement estimation formula depending on the temperature estimated at the preceded estimating (para [0058]); and
moving a feed shaft of the machine tool based on the estimated amount of thermal displacement to perform a correction (paras [0058] – [0059]), wherein
the temperature of the tool or the position measurement sensor is estimated with the tool‐ mounted portion temperature, the initial tool temperature of the tool or the position measurement sensor, and the preliminarily set tool temperature estimation formula (para [0054]),

Iefuji specifically teaches (underlines and red boxes are added by the Examiner for emphasis):


 [0054] Then, the tool temperature estimating unit 14 estimates the tool temperature directly before use

(directly before attachment of the tool to the spindle) (current) on the basis of the read temperature

directly after use and the recognized lapse of time from the previous use (step S4), and then reads a

temperature of the spindle stored in the spindle temperature storage unit 13 (step S5). It should be

noted that the estimation of the tool temperature in the step S4 is performed on the basis of the

empirically obtained relationship, the experimentally obtained relationship, and a relationship set

foreach tool, for example.


[0058] The correction setting unit 16 estimates a thermal displacement axially occurring in the tool on

the basis of the tool temperature during use stored in the tool temperature storage unit 15, and sets a

correction amount for canceling it. It should be noted that the estimation of the tool temperature is

performed on the basis of the empirically obtained relationship, the experimentally obtained

relationship, and a relationship set for each tool, for example.


[0059] The correction executing unit 17 transmits the correction amount set by the correction setting

unit 16 to the drive controlling unit 23 to thereby execute a correction of the target shifting position

along the Z‐axis of the spindle device 31. Thus, the drive controlling unit 23 corrects the target shifting

position of the spindle device 31 along the Z‐axis on the basis of the correction amount transmitted

from the correction executing unit 17, and generates a driving instruction signal on the basis of the

corrected target shifting position, etc.


but, Iefuji may not explicitly disclose:

setting an initial tool temperature of the tool or the position measurement sensor at a time point when the tool or the position measurement sensor is mounted to the spindle using any information of a use history of the tool or the position measurement sensor, a temperature of the tool or the  position measurement sensor before the tool or the position measurement sensor is mounted to the spindle, a body temperature of the machine tool, and an ambient temperature of the machine tool;
the temperature of the spindle is measured by a temperature sensor mounted to the spindle, then a tool‐mounted portion temperature of the spindle is estimated from the measured temperature of the spindle and a tool‐mounted portion temperature estimation formula being set differently depending on whether the spindle rotates or stops.

However, Meier teaches:

setting an initial tool temperature of the tool or the position measurement sensor at a time point when the tool or the position measurement sensor is mounted to the spindle using any information of a use history of the tool or the position measurement sensor, a temperature of the tool or the  position measurement sensor before the tool or the position measurement sensor is mounted to the spindle, a body temperature of the machine tool, and an ambient temperature of the machine tool (Meier: para [0046] & para [0040] – [0041] ;see also para [0003]; [Examiner’s Interpretation: “spindle bearing” is construed as part of the body of the machine tool] );
the temperature of the spindle is measured by a temperature sensor mounted to the spindle, then a tool‐mounted portion temperature of the spindle is estimated from the measured temperature of the spindle and a tool‐mounted portion temperature estimation formula being set differently depending on whether the spindle rotates or stops (Meier: Fig 1, paras [0040] – [0041]).

Meier specifically teaches (underlines and red boxes are added by the Examiner for emphasis):

[0046] FIG. 2 shows a schematic representation of the embodiment of the machine tool 1 according to
FIG. 1, having a spindle temperature adjustment tool 15 mounted to the spindle 3. Thus, the spindle
temperature adjustment tool 15 is exchanged against the geometrical probe 5. Identical or functionally
equivalent elements are denoted with same reference numerals, such that insofar reference is made
to the description given above. The spindle temperature adjustment tool 15 is preferably mounted to
the spindle 3 in the probe fetch waiting state depending on the at least one temperature parameter. In
particular, the spindle temperature adjustment tool 15 may be mounted to the spindle 3 if the
temperature value measured by the temperature sensor 11, in particular a first, initial temperature
value, is higher than a predetermined adjustment tool temperature limit, and/or if a time derivative of a  sequence of the temperature values measured by the temperature sensor 11 is lower than a
predetermined adjustment tool derivative limit. A time needed for the spindle 3 to cool down can be
reduced by mounting the spindle temperature adjustment tool 15 into the spindle 3, or the spindle 3
may be thermalized, i. e. brought to and/or maintained at a certain temperature, by the spindle
temperature adjustment tool 15.


[0040] Typically, when the geometrical probe 5 is attached to the spindle 3 and used for position measurement at a workpiece, the spindle 3 is in a non‐rotating state. The machine tool 1 preferably has a tool magazine comprising at least one machining tool or a plurality of machining tools for machining a workpiece, wherein the at least one machining tool and the geometrical probe 5 can be—preferably automatically—exchanged against each other. When the spindle 3 is used for machining the workpiece

with a machining tool, e.g. a miller, a drill bit, a reamer, or another appropriate machining tool, the

spindle 3 is in a rotating state. During the machining operation, the spindle 3 heats up, in particular due

to heat generated in at least one spindle bearing 9 and/or a spindle motor not shown in FIG. 1, and

further by the heat generated in a contact area of the machining tool and the workpiece. This generated

heat causes at least an expansion of a spindle shaft length as measured along a length axis L of the spindle 3, typically a deformation of the complete spindle 3 in more than one direction, typically in all directions, which afterwards, when the geometrical probe 5 is mounted into the spindle 3 directly after the machining operation, results in a displacement of the probe end tip 7 in at least one direction, typically in all directions. In order to avoid this problem, the spindle 3 should be allowed to cool down into a thermally stable state prior to fetching the geometrical probe 5 and in particular prior to using the geometrical probe 5 for position measurement. This introduces nonproductive downtime for a user of the machine tool 1, such that it is desirable to reduce a waiting time prior to fetching the geometrical probe 5 as much as possible.

[0041] In order to achieve this objective, the machine tool 1 has at least one temperature sensor 11

which is arranged and configured to measure a spindle temperature value. In the embodiment

schematically shown in FIG. 1, the temperature sensor 11 is located in the region of the spindle bearing

9, which in particular is a spindle front bearing, which particularly corresponds to a heat spot of the

spindle 3, in particular if the bearing is a mechanical bearing, particularly a roller bearing or a ball

bearing. The temperature sensor 11 may be located in a distance to the bearing 9, and in particular

closer to the spindle motor, if the bearing 9 is a non‐contact bearing like a magnetic bearing or an air bearing. In the embodiment shown, the temperature sensor 11 is arranged in a stator housing the spindle 3. Further, the temperature sensor 11 or a further temperature sensor may preferably be located in the spindle 3 itself, in particular in the spindle shaft. The temperature sensor 11 is operatively connected to a control device 13, the control device 13 being configured to carry out a method as further detailed below.
It would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Iefuji and incorporate the teachings of Meier for setting an initial tool temperature of the tool and measuring the temperature of the spindle by a temperature sensor. The one of ordinary skill in the art would have been motivated to do so in order to take account of the possible displacement of a tip of the tool mounted into the spindle in at least one direction, without inducing errors by transient thermal behaviors, thereby leading to more meaningful results for temperature measurements of the tool and spindle (Meier: paras [0003] – [0005], [0019]).

Regarding claim 2, modified Iefuji teaches all the limitations of claim 1.
 Modified Iefuji further teaches and Iefuji also teaches wherein:
the tool‐mounted portion temperature estimation formula is set to have respective different formulae depending on whether a tool exchange is performed and whether the tool is mounted to the spindle after the rotating spindle is stopped (Iefuji : para [0006]).

Regarding claim 3, modified Iefuji teaches all the limitations of claim 1. Modified Iefuji further teaches and Iefuji also teaches wherein:
the tool‐mounted portion temperature estimation formula is expressed by a first‐order lag expression using the temperature of the spindle as an input (Iefuji: para [0058]).

Regarding claim 4, modified Iefuji teaches all the limitations of claim 1.  
Modified Iefuji further teaches and Iefuji also teaches wherein:
the tool temperature estimation formula and the tool thermal displacement estimation formula use estimation formulae according to a type of the tool or the position measurement sensor (Iefuji: para [0062]).
Regarding claim 5, modified Iefuji teaches a thermal displacement correction method for a machine tool. Therefore, modified Iefuji teaches a thermal displacement correction apparatus for a machine tool.



Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s
disclosure.
Sato (US Pub. 2008/0144693) teaches use of a temperature sensor in a machine tool.  

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth
in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of
the mailing date of this final action and the advisory action is not mailed until after the end of the
THREE‐MONTH shortened statutory period, then the shortened statutory period will expire on the date
the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from
the mailing date of the advisory action. In no event, however, will the statutory period for reply expire
later than SIX MONTHS from the mailing date of this final action.

14.  Any inquiry concerning this communication or earlier communications from the examiner should be
directed to AMEIR MYERS whose telephone number is (571)272-8160. The examiner can normally
be reached on 8:30 am - 5 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571) 272‐3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see https://ppairmy.
uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact
the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a
USPTO Customer Service Representative or access to the automated information system, call 800-786-
9199 (IN USA OR CANADA) or 571-272-1000.

/A.M./Examiner, Art Unit 2115                                                                                                                                                                                                        09/12/2022




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115